DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 25 March 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Ambient: In the prior office action on 25 September 2020, the examiner presented a claim interpretation for the term “ambient”, as of pages 2-3 of the office action on 25 September 2020. Applicant presented arguments regarding the meaning of this term, as of applicant’s most recent response on 25 March 2021 (hereafter referred to as applicant’s response). Upon review of applicant’s response, the examiner believes that the interpretation for the claim term “ambient” previously presented in the office 
Regardless, the examiner understands that exposure of the aluminum (from the coating step) to water is understood to read on the required oxidation by exposure to an ambient environment.
Aluminum: Claim 1, 8th line, recites an aluminum layer. For the purposes of examination under prior art, the term “aluminum” here is not understood to be limited to aluminum metal. In contrast, the term “aluminum” is understood to refer to both aluminum metal as well as compounds of aluminum such as trialkylaluminums. 
The examiner notes; however, that compounds of aluminum in which the aluminum is in a +3 oxidation state, such as trialkoxyaluminums, would not appear to be within the claim scope. As such compounds comprise aluminum already in the same oxidation state as aluminum oxide (which is the +3 oxidation state), they cannot be oxidized to form aluminum oxide. Therefore, a method in which the starting aluminum compound already has a +3 oxidation state would not be able to meet the claim limitations because it would not have been able to have been oxidized to have formed aluminum oxide.
If applicant were to amend the claims to recite aluminum metal, then the examiner would reconsider the rejections previously presented in the office action on 29 August 2019, which have currently been withdrawn.
Repetition of Last Two Steps of Claims 1 and 41: The last two steps of claim 1 recite the following:

    PNG
    media_image1.png
    136
    550
    media_image1.png
    Greyscale

The examiner’s best understanding of this method is that it entails a single step of coating the surface with an aluminum layer, followed by a single step of oxidizing the surface by exposure to an ambient environment. While the claim does not exclude methods in which these steps are repeated multiple times, it is understood to read on a method in which these steps occur only once. Claim 41 is interpreted similarly. This issue is particularly relevant in regard to the applied rejections below; the number of times the coating and oxidizing steps are repeated appears to be a crucial issue in regard to the determination of patentability; see the applied rejections under 35 U.S.C. 112(a) below.


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 17-18, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 7th line, has been amended to recite the step of coating the surface of each semiconductor coated alloy-gradient nanoparticle. This claim amendment appears to be new matter that is not adequately supported by the original application as filed. As an initial matter, applicant does not provide a specific location in the original disclosure where this text is alleged to be supported in applicant’s response on 25 March 2021. Additionally, the instant specification does not appear to provide support for this claim amendment.


Response to Arguments Regarding New Matter Issues
In applicant’s response on 25 March 2021, applicant provides the following argument, as of page 5, relevant text reproduced below.

    PNG
    media_image2.png
    164
    638
    media_image2.png
    Greyscale

These arguments were initially presented in regard to a previously presented obviousness rejection. However, the examiner takes the position that these arguments appear to relate to the applied new matter rejection, and will therefore be addressed below to the extent that applicant’s arguments relate to the new matter rejection. Applicant appears to argue that the claimed method of coating quantum dots with aluminum occurs in a colloidal suspension or in solution. This is alleged to coat the surface of each semiconductor coated alloy-gradient nanoparticle (i.e. quantum dot). 
The examiner disagrees that the instant specification provides adequate support for coating quantum dots in solution or suspension. In fact, the instant specification appears to disclose the following, as of pages 17-18, paragraph 0064, reproduced below.

[0064] The purified nanocrystals were transferred to a three-neck round bottom flask and hexanes were removed by vacuum. Trioctylphosphine oxide (8.0 g) and stearic acid (0.2 g) were added. The flask was vacuum purged for 10 minutes and heated to 100°C for 30  minutes and then to 200°C for 30 minutes. Capping material was prepared in a glovebox as follows: 40 µl of dimethylzinc, 80 µl of hexamethyldisilathiane and 4 ml of trioctylphosphine were mixed in a glass vial and sealed with a robber stopper. The capping solution was put in a syringe, removed from the glovebox, and slowly injected into the core solution over at least 10 minutes. The resulting solution was stirred for 30 minutes at 200°C, then removed from heat and allowed to cool to room temperature. Several monolayers of aluminum were then grown on the nanocrystals and the aluminum-coated nanocrystals were allowed to slowly oxidize at 100°C for 2-3 hours.

As best understood by the examiner, the above-reproduced paragraph does indicate the use of a solution. However, the step that immediately precedes the step of adding aluminum is heating to 200°C. The solvent that was used in the above-reproduced method appears to be hexanes. As best understood by the examiner, hexanes have boiling points well below 200°C. Therefore, while the above-reproduced method does utilize a solution or a colloidal suspension, the solvent of said solution (or continuous phase of said suspension) appears to be removed prior to addition of aluminum. 
As such, in contrast to applicant’s arguments, the instant application does not appear to disclose coating the particles with aluminum either in solution or in a colloidal suspension. To the extent that applicant argues that such a coating process in solution or in a colloidal suspension would have resulted in coating the surface of each semiconductor coated alloy-gradient nanoparticle, the examiner’s understanding of the instant specification is that there is no disclosure of coating with aluminum while in solution or in a colloidal suspension.


Withdrawn Rejections
In the previous office action, the examiner rejected the instant claims over Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-235, published online 30 October 2008) in view of Qu (US 2006/0028882 A1). The examiner has also rejected dependent claims over Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-
Pourret et al. (hereafter referred to as Pourret) is drawn to a method for coating quantum dots with zinc oxide (ZnO) using atomic layer deposition, as of Pourret, page 232, title and left column, third paragraph. Although coating with ZnO is the primary method of coating of Pourret, Pourret also suggests coating with aluminum oxide (Al2O3), as of Pourret, page 234, right column, second paragraph. Said coating appears to occur by alternating exposures of trimethylaluminum and water, as of Pourret, page 234, right column.
Nevertheless, the oxidation step in Pourret does not appear to occur under an ambient environment. In support of this position, the examiner cites Pourret, page 1, left column, last full paragraph, relevant text reproduced below.

    PNG
    media_image3.png
    488
    752
    media_image3.png
    Greyscale

In the above-reproduced paragraph, Pourret coats a quantum dot with zinc oxide (ZnO). This coating step appears to occur in view of alternating exposures to diethyl zinc and deionized water. However, these steps appear to occur at 100 °C. Such high temperatures are not ambient conditions.
Elsewhere in the reference, Pourret teaches substitution of aluminum in place of zinc, as of Pourret, page 3, right column, relevant text reproduced below.

    PNG
    media_image4.png
    219
    752
    media_image4.png
    Greyscale

As such, in order to have coated quantum dots with aluminum oxide instead of zinc oxide by using the method of Pourret, the skilled artisan would have been 
Additionally, the examiner notes that Pourret teaches that coating the quantum dots with aluminum oxide leads to a “complete quenching of the luminescence of CdSe quantum dots after several cycles.” In the prior rejection, the examiner proposed combining Pourret with Qu (US 2006/0028882 A1). The quantum dots (i.e. semiconductor nanocrystals) of Qu intend to be luminescent, as of at least Qu, paragraph 0054. As such, had the quantum dots of Pourret been modified such that their luminescence was completely quenched, the skilled artisan would not have been motivated to have combined these quantum dots with Qu, which desires that the quantum dots be luminescent.


Additional Cited Prior Art – No Rejections
Further in support of the examiner’s position not to reject the instant claims over the prior art, the examiner cites Hemmen et al. (Journal of the Electrochemical Society, Vol. 154(7), 2007, pages G165-G169), which was previously cited on the PTO-892 on 9 March 2018. Hemmen et al. (hereafter referred to as Hemmen) is drawn to deposition of aluminum oxide by both remote plasma and thermal atomic layer deposition (ALD), as of Hemmen, page G165, title and abstract. In both of these methods, an aluminum oxide layer is formed on a substrate via reacting the substrate with triethylaluminum followed by oxidation to form aluminum oxide, as of Hemmen, page G165, title and abstract. In the case of remote plasma ALD, the oxidant is plasma O2, as of Hemmen, page G165, abstract. This is not understood to be an ambient condition as oxygen is not present in the form of a plasma under ambient conditions. In the case of thermal ALD, the oxidant is water, as of Hemmen, page G165, abstract. However, Hemmen also teaches the following in regard to thermal ALD, as of Hemmen, page G166, left column, second paragraph, relevant text reproduced below.

    PNG
    media_image5.png
    563
    699
    media_image5.png
    Greyscale

As such, Hemmen teaches away from oxidizing trimethylaluminum at temperatures lower than 100 °C in thermal ALD. Hemmen also teaches that (non-plasma) O2 does not react with trimethylaluminum. Therefore, Hemmen teaches away from conducting thermal ALD using a step of oxidizing triethylaluminum under ambient conditions; in contrast, Hemmen teaches that either plasma O2 or water vapor at temperatures over 100 °C are needed to oxidize trialkylaluminums such as trimethylaluminum to form Al2O3.
Therefore, in view of the teachings of Hemmen, the skilled artisan would not have been motivated to have modified the method of Pourret to have included a step of oxidizing the surface of an aluminum layer (e.g. a trialkylaluminum layer) by exposure to ambient conditions. This is because Hemmen appears to teach that ambient conditions are insufficient to cause such oxidation.

As an additional relevant reference, the examiner cites Xu et al. (Applied Physics Letters, Vol. 89, 2006, pages 133110-1 to 133110-3), which is newly cited in this office action. Xu et al. (hereafter referred to as Xu) is drawn to quantum dots confined in a nanoporous alumina membrane, as of Xu, page 1, title and abstract. Xu teaches the following, as of page 1, paragraph bridging left and right columns, relevant text reproduced below, wherein the abbreviation “QD” refers to quantum dot, and PAM refers to porous alumina membrane.

Here, we study the optical properties of CdSe/ZnS core/shell QDs by directly depositing them in the host material, PAM, through dip coating. The amount of deposited QDs is quantified by modeling the change in reflection and transmission spectra of the PAMs when one side is open and when it is freestanding (i.e., both sides are open), respectively. Filling 
 
The process of Xu does not entail coating the surface of each semiconductor coated alloy-gradient nanoparticle (i.e. quantum dot) with an aluminum layer and oxidizing this layer to form alumina under ambient conditions. There would have been no motivation to have modified Xu to have taught this method, and there would not have been a reasonable expectation that such a method could have been successful.
As an additional relevant reference, the examiner cites Barik et al. (Solid State Communications 127 (2003), pages 463-467), which is newly cited in this office action. Barik et al. (hereafter referred to as Barik) is drawn to alumina capped zinc oxide quantum dots, as of Barik page 463, title and abstract. Barik teaches the following method, as of page 464, left column, relevant text reproduced below, wherein the abbreviation “PLD” refers to pulsed laser deposition.

    PNG
    media_image6.png
    537
    565
    media_image6.png
    Greyscale

This method does not appear to read on the claimed method of coating the surface with an aluminum layer followed by oxidizing the aluminum layer under ambient conditions, at least because high vacuum in the presence of a pulsed laser is not ambient conditions. There would have been no motivation to have modified Barik to have taught the instantly claimed method, and there would not have been a reasonable expectation that such a method could have been successful.




Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 17-18, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for synthesizing the required alloy gradient nanoparticle (i.e. the first two steps of claim 1 and/or the first step of claim 41), does not reasonably provide enablement for coating said nanoparticle with an aluminum layer and oxidizing the surface of said aluminum layer under ambient conditions for form an aluminum oxide layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of coating semiconductor nanocrystals (i.e. 
As illustrative of the state of the art, the examiner cites Valdesueiro et al. (Journal of Physical Chemistry C, Vol. 120, 2016, pages 4266-4275). Valdesueiro et al. (hereafter referred to as Valdesueiro) is drawn to deposition of aluminum oxide on quantum dots, as of Valdesueiro, page 4266, title and abstract. Valdesueiro teaches the following method, as of page 4268, left column, relevant text reproduced below.

    PNG
    media_image7.png
    517
    709
    media_image7.png
    Greyscale

Valdesueiro teaches the following, as of page 4267, left column, second paragraph, relevant text reproduced below, with annotation by the examiner.

    PNG
    media_image8.png
    644
    728
    media_image8.png
    Greyscale

As such, Valdesueiro teaches that coating once with trimethylaluminum (TMA) followed by oxidation results in infilling. As such, there would have been no expectation that a method in which the coating and oxidizing steps were conducted only once would lead to a product in which aluminum oxide coated the surface of the quantum dot.
		

The breadth of the claims
The instant claims are broad at least in view of the fact that the claims do not recite the number of times which the coating and oxidizing steps were repeated. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	


[0064] The purified nanocrystals were transferred to a three-neck round bottom flask and hexanes were removed by vacuum. Trioctylphosphine oxide (8.0 g) and stearic acid (0.2 g) were added. The flask was vacuum purged for 10 minutes and heated to 100°C for 30  minutes and then to 200°C for 30 minutes. Capping material was prepared in a glovebox as follows: 40 µl of dimethylzinc, 80 µl of hexamethyldisilathiane and 4 ml of trioctylphosphine were mixed in a glass vial and sealed with a robber stopper. The capping solution was put in a syringe, removed from the glovebox, and slowly injected into the core solution over at least 10 minutes. The resulting solution was stirred for 30 minutes at 200°C, then removed from heat and allowed to cool to room temperature. Several monolayers of aluminum were then grown on the nanocrystals and the aluminum-coated nanocrystals were allowed to slowly oxidize at 100°C for 2-3 hours.

As best understood by the examiner, this method appears to entail multiple steps of adding “aluminum” followed by a single oxidation step. This is distinct from the method of Valdesueiro, in which both the coating and the oxidizing step are repeated multiple times.

4.	The quantity of experimentation necessary

The instant claims are drawn to a method in which the coating and oxidizing steps are repeated either once or multiple times. Based upon the teachings of Valdesueiro, the skilled artisan would have expected that had the coating and oxidizing step been repeated only once, there would have been infilling of aluminum oxide, not coating with aluminum oxide. Nothing in the instant specification would appear to go against this conclusion. As such, there does not appear to be evidence that the claimed 
Therefore, because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could have been predictably successful over the full scope of the number of repeats of the coating and oxidizing steps, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612